UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2558


ZOUMANA BAKAYOKO,

                Plaintiff - Appellant,

          v.

PANERA BREAD,

                Defendant - Appellee,

          and

JEFF JUDAY; HENNI; KIMBARLLY,

                Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.     Loretta Copeland
Biggs, District Judge. (1:14-cv-00993-LCB-LPA)


Submitted:   April 7, 2016                  Decided:   April 27, 2016


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Zoumana Bakayoko, Appellant Pro Se.    Robert        Allen Sar, John
Allen Thomas, OGLETREE DEAKINS NASH SMOAK            & STEWART, PC,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Zoumana        Bakayoko    appeals        the    district   court’s       order

accepting     the     recommendation      of       the   magistrate    judge    and

dismissing his complaint with prejudice pursuant to Fed. R. Civ.

P. 41(b).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      See    Bakayoko       v.   Panera   Bread,   No.   1:14-cv-

00993-LCB-LPA (M.D.N.C. Dec. 11, 2015).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                          2